United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-3507
                      ___________________________

                          Buddy Jack Perrymore, Jr.

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

   Carolyn W. Colvin, Acting Commissioner, Social Security Administration

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                  Appeal from United States District Court
               for the Western District of Arkansas - Ft. Smith
                               ____________

                           Submitted: May 26, 2015
                             Filed: June 22, 2015
                                [Unpublished]
                                ____________

Before SHEPHERD, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.
       Buddy Jack Perrymore, Jr. appeals the district court’s1 order affirming the
denial of disability insurance benefits and supplemental security income. We agree
with the district court that the administrative decision denying benefits is supported
by substantial evidence on the record as a whole. See Lott v. Colvin, 772 F.3d 546,
548 (8th Cir. 2014). As to Perrymore’s assertions of error, we find that the
administrative law judge’s (ALJ’s) determination on the severity of Perrymore’s
alleged disabling impairments is consistent with the record as a whole. See Kirby v.
Astrue, 500 F.3d 705, 707-08 (8th Cir. 2007) (it is claimant’s burden to establish that
impairment is severe; if impairment has no more than minimal effect on claimant’s
ability to work, it does not qualify as severe). We also conclude that the ALJ properly
discounted the residual-functional-capacity opinions of certain medical professionals.
See Davidson v. Astrue, 501 F.3d 987, 990-91 (8th Cir. 2007) (treating physician’s
opinion does not automatically control, and may be discounted if inconsistent with
his own treatment notes); Kirby, 500 F.3d at 709 (consulting physician’s opinion
deserves no special weight, and is entitled to less weight when based largely on
claimant’s subjective complaints). Accordingly, it was proper for the ALJ to apply
the Medical Vocational Guidelines to find Perrymore not disabled. The judgment of
the district court is affirmed.
                          ______________________________




      1
      The Honorable Barry A. Bryant, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-